Citation Nr: 0207624	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right scapula injury, rated as 10 percent 
disabling. 


(The issue of entitlement to service connection for right 
carpal tunnel syndrome, median and ulnar neuropathy, claimed 
as weakness in the right hand, secondary to service-connected 
disability of residuals of injury of the right scapula, will 
be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1954 to 
October 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied an increased 
(compensable) rating for service-connected residuals of a 
right scapula injury.  The veteran entered notice of 
disagreement with this decision in November 1998; the RO 
issued a statement of the case in December 1998; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in January 1999.  A July 2001 supplemental 
statement of the case during the appeal reflects the RO's 
grant of a 10 percent rating for residuals of injury of the 
right scapula. 

The Board remanded this increased rating issue to the RO in 
July 2000 for additional development, including VA orthopedic 
and neurologic examinations and opinions regarding 
limitations due to painful use of the right shoulder.  That 
development has been completed and the case returned to the 
Board for its decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO notified the 
veteran of the evidence needed to substantiate the increased 
rating claim addressed in this decision, obtained all 
relevant evidence designated by the veteran, and provided him 
a VA medical examination with medical opinions in order to 
assist him in substantiating his claim for VA compensation 
benefits.

2.  The veteran's service-connected disability of residuals 
of injury of the right scapula are primarily manifested by 
osteoarthritis, rotator cuff tear, labrale tear, chronic 
tendonitis; limitation of motion of the right arm more nearly 
approximating at the shoulder level due to pain, stiffness, 
and weakness; and disability analogous to infrequent 
recurrent dislocation of the humerus at the scapulohumeral 
joint and guarding of movement of the right shoulder at the 
shoulder level.  


CONCLUSION OF LAW

The criteria for a 20 rating for service-connected residuals 
of injury of the right scapula have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.40-4.46, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 
5203 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish an 
increased rating for residuals of injury of the right 
scapula.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional records or other 
evidence which has not been obtained.  The veteran was 
afforded personal hearings before undersigned members of the 
Board, in March 2000 in Huntington, West Virginia, and in 
February 2002 in Cleveland, Ohio.  VA examinations of the 
right shoulder were conducted in July 1998 and, upon remand 
by the Board, in April 2001, including range of motion 
testing, magnetic resonance imaging (MRI), X-rays, and 
electromyography (EMG).  Accordingly, no further notice to 
the appellant or assistance in acquiring additional evidence 
is required by the new statute and regulations.  

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  The higher of two 
ratings will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that for limitation of motion 
of the arm at the shoulder level a 20 percent rating is 
warranted for either the major or minor side.  For limitation 
of motion of the arm midway between the side and shoulder 
level, a 30 percent rating is warranted for the major side, 
and a 20 percent rating is 


warranted for the minor side.  For limitation of motion of 
the arm to 25 degrees from the side, a 40 percent rating is 
warranted for the major side, and a 30 percent rating is 
warranted for the minor side.  38 C.F.R. § 4.71a. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 
1 Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected residuals of 
injury of the right scapula.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, as this is a 
claim for increased rating.  The present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The evidence in this case reflects that the veteran sustained 
a right shoulder injury in service in 1955, diagnosed as 
winging of the scapula due to injury to the long thoracic 
nerve.  A VA examination in 1957 revealed normal right 
shoulder musculature and normal range of motion of the right 
shoulder with some pain noted.  A noncompensable rating was 
assigned for minimal symptoms residual to right scapula 
injury.  VA outpatient treatment records dated in 1996 and 
1997 reflect treatment for unrelated conditions.  

In June 1998, the veteran entered the currently appealed 
claim for increased rating for residuals of injury of the 
right scapula.  He contends that his right shoulder 
disability has worsened in recent years and bothers him all 
the time.  He specifically contends that he is unable to lift 
his right arm above the shoulder level without pain, is 
unable to sleep on the shoulder without pain, has aching at 
the top of the right shoulder, and that his right shoulder 
blade occasionally pops out, accompanied by pain.  



A July 1998 VA examination report reflects the history of in-
service shoulder injury and the veteran's complaints of 
aching most of the time in the top and posterior aspect of 
the right shoulder.  Physical examination revealed normal 
range of motion of the right shoulder with 1+ crepitus, no 
atrophy of the right shoulder, and normal right shoulder 
muscle strength.  The relevant diagnostic impression was 
status post injury to the right shoulder, most likely a 
musculotendinous pain.

At a personal hearing in March 2000 before one of the 
undersigned members of the Board, the veteran testified in 
relevant part as follows: his right shoulder ached all the 
time, interfering with sleep; the right shoulder blade popped 
out at times, causing pain for about an hour, for which he 
took over-the-counter pain pills; he had not received any 
treatment for the right shoulder in the previous couple or 
several years; he did yard work, though he had to be careful 
with the use of his right arm; he could not lift or do any 
hard work with his right arm; he was right-handed; he had 
trouble using the arm at or above the shoulder level; he no 
longer had the strength to work at or above his head because 
of the whole right arm; and he did not have difficulty 
putting on a T-shirt or combing his hair. 

At a subsequent VA compensation examination in April 2001, 
the veteran reported a history of in-service right shoulder 
injury and complained of pain, stiffness, and weakness in his 
right shoulder.  He reported that the right shoulder pain was 
constant, that lifting and overuse precipitated the pain, and 
that nothing really helped the pain.  The veteran reported 
that the effect on his daily life was increased pain and 
decreased activities.  Physical examination revealed right 
shoulder ranges of motion to 180 degrees in flexion, 50 
degrees in extension, 180 degrees of abduction, 50 degrees in 
adduction, 90 degrees of internal rotation, and 90 degrees of 
external rotation.  X-rays revealed right acromioclavicular 
osteoarthropathy.  The resulting diagnostic impressions were 
rotator cuff tear, labrale tear, chronic tendonitis, and 
degenerative changes of the right shoulder (per MRI).  

At a personal hearing in February 2002 before one of the 
undersigned members of the Board, the veteran testified in 
relevant part as follows: his right shoulder hurt 


and burned all the time, mostly in the evening, and 
interfered with his sleep; he was being treated by a 
physician but was not participating in physical therapy; he 
was taking Darvon and Cortisone shots and over-the-counter 
medications and creams; he experienced right shoulder 
"dislocations," but none within the previous six months; 
there were no chores such as dressing himself that he was 
unable to do because of the right shoulder disability; he 
could not raise his hand up to the shoulder level without 
considerable pain, though he could lift his right hand 
overhead with difficulty or pain; he did not often do 
activities involving raising his hand above his shoulder; he 
"probably" had residuals from doing chores and overexerting 
the right shoulder; and he protected the right arm, 
compensating with the left arm. 

At the February 2002 hearing, the veteran submitted a copy of 
a December 2001 Physical Medicine Consultation performed by 
D.R. Choice, M.D.  The veteran reported that bilateral 
shoulder symptoms had worsened over the past six months for 
no apparent reason.  He also reported neck pain.  He rated 
his pain as a 10/10.  A previous X-ray showed mild 
acromioclavicular arthritis on the right.  He experienced a 
constant burning in the anterior shoulders.  On examination, 
upper extremity flexibility was within functional limits, 
with the exception of some restriction in the shoulder 
rotators, bilaterally.  Strength was within normal limits in 
the bilateral upper extremities.  The pertinent diagnosis was 
bilateral shoulder pain.  Physical therapy was recommended.

The Board notes that the veteran's low back disability 
encompasses acromioclavicular osteoarthropathy of the right 
shoulder, established by X-ray findings in April 2001.  
Diagnostic Code 5201 (limitation of motion of the arm) is the 
appropriate diagnostic code under which to rate limitation of 
motion of the right arm, including due to painful motion.  
38 C.F.R. § 4.71a.  

After a review of all the evidence, the Board finds that the 
veteran's service-connected residuals of right scapula injury 
are manifested by rotator cuff tear, labrale tear, chronic 
tendonitis, degenerative changes, and painful motion of the 


right shoulder that are productive of limitation of motion of 
the right shoulder (major side) more nearly approximating 
limitation of motion at the shoulder level.  The evidence 
reflects that the veteran had full range of motion of the 
right shoulder upon clinical testing, including the ability 
to flex and abduct to 180 degrees, and has 90 degrees of 
internal and external rotation.  See 38 C.F.R. § 4.71, Plate 
I (180 degrees is full flexion, 90 degrees is full external 
and internal rotation, 180 degrees is full abduction).  With 
regard to painful motion of the right shoulder, while the 
July 1998 VA examination indicated normal ranges of motion of 
the right shoulder, it did not indicate where painful motion 
began.  The April 2001 VA examination revealed normal ranges 
of motion of the right shoulder, but noted the veteran's 
complaint that lifting precipitated pain.  

The weight of the evidence, including lay evidence presented 
by the veteran, reflects that right shoulder motion at or 
above the shoulder level is manifested by painful motion.  
The veteran has written and testified at two personal 
hearings to the effect that he has painful motion with use at 
and above the shoulder level.  The veteran has presented 
evidence to support a finding of inability to raise his right 
arm to or above the shoulder level without pain.  His June 
1998 application for compensation indicated that he was 
unable to lift his arm above the shoulder level without pain.  
At the March 2000 personal hearing, the veteran generally 
testified that he could not lift or do any hard work with his 
right arm, or do work at or above his head, but specifically 
testified that he had trouble using the right arm at or above 
the shoulder level.  At the February 2002 personal hearing 
the veteran generally testified that his shoulder hurt and 
burned all the time, and he was able to do chores, but 
specifically testified that he could not raise his right hand 
up to the shoulder level without considerable pain.  Such 
painful motion is considered limited motion from the point 
that pain actually sets in; functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded, which, in this veteran's case is at the 
right shoulder level.  Schafrath at 592; VAOPGCPREC 9-98.  
For these reasons, and with considerations of limitation of 
right shoulder motion due to pain, stiffness, and weakness, 
the Board finds that the criteria for a 20 rating under 
Diagnostic Codes 5003-5201 for service-connected residuals of 
injury 


of the right scapula have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.20, 4.40-4.46, 4.59, 4.71, 4.71a; 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

Even with considerations of painful motion with use, and 
stiffness and weakness, however, the evidence does not 
demonstrate that the veteran's service-connected residuals of 
injury of the right scapula more nearly approximate 
limitation of motion of the right shoulder (major side) to 
midway between the side and shoulder level so as to warrant a 
rating in excess of 20 percent under Diagnostic Codes 5003-
5201.  38 C.F.R. § 4.71a.  The veteran's written statements 
and personal hearing testimony were specifically that he had 
painful motion of the right shoulder beginning at the 
shoulder level and above.  Other general contentions of 
constant aching, pain, or burning of the shoulder reflect the 
chronic nature of the veteran's right shoulder disability, 
but do not demonstrate that such symptoms effectively limit 
motion or functional use of the right shoulder to below the 
shoulder level.  

The Board has considered all potentially applicable 
diagnostic codes to determine whether a rating under any 
other code would result in a higher evaluation, but finds 
that a rating in excess of 20 percent for residuals of right 
scapula injury is not warranted under any other diagnostic 
code.  A rating in excess of 20 percent under Diagnostic Code 
5202, for example, is not warranted because the evidence in 
this case does not demonstrate recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements.  38 C.F.R. § 4.71a.  The 
evidence demonstrates infrequent right shoulder popping, with 
favor of the right arm roughly analogous to guarding of arm 
movements, though without actual guarding of arm movements, 
beginning only at the shoulder level.  In this case, the 
veteran testified at the personal hearings before the Board 
that he experienced his shoulder blade popping out or 
"dislocations" at times, which went back into place, lasted 
only about one hour, and had not occurred in the six month 
period prior to the February 2002 hearing.  With regard to 
frequency of occurrence of right shoulder dislocation, on 
other occasions, including during VA 


outpatient treatment and at VA examinations, the veteran did 
not mention the symptom of his right shoulder popping out.  
With regard to episodes of guarding, as the analysis above 
reflects, the veteran specifically testified that his right 
shoulder pain and limitation of function was at and above the 
shoulder level.  At the VA examination in April 2001, for 
example, the veteran indicated that he was able to use the 
right arm, but lifting and overuse precipitated pain.  At the 
March 2000 hearing, the veteran testified that he even did 
yard work using the right arm, although he had to be careful 
with the use of his right arm, especially with lifting.  At 
the February 2002 hearing, the veteran testified generally 
that he compensated for right arm limitations by using the 
left arm, but also indicated that there were no chores he 
could not do because of the right shoulder disability, and 
did not testify to actual "guarding of movement" of the 
right arm.  

Diagnostic Code 5203 provides that for impairment of the 
clavicle or scapula where there is dislocation, such as the 
veteran infrequently has (the shoulder "pops out"), or 
nonunion with loose movement, a 20 percent rating is 
warranted for nonunion without loose movement.  Diagnostic 
Code 5203 also indicates that impairment of the clavicle or 
scapula may be rated on impairment of function of the 
contiguous joint which, in this case, would mean a rating 
based on limitation of function of the shoulder as the 
analysis above reflects the Board has done, demonstrating not 
more than a 20 percent rating on that basis.  Moreover, a 
higher rating than 20 percent is not possible under 
Diagnostic Code 5203 because 20 percent is the maximum rating 
provided for impairment of scapula, including on the major 
side.  38 C.F.R. § 4.71a.  

The Board has also considered the veteran' complaints of neck 
pain and cervical spine disability which he attributes to his 
service-connected residuals of right scapula injury.  In a 
July 2000 Board decision, however, service connection was 
denied for a cervical spine (neck) disorder, specifically 
claimed by the veteran as secondary to service-connected 
residuals of a right scapula injury.  The July 2000 Board 
decision was final when issued.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001) (final decisions on appeals are made by 
the Board); 38 C.F.R. § 20.1100 (2001) (Board decisions are 
final on the date stamped on the face of the 


decision).  Therefore, the Board may not consider the 
veteran's complaints of neck pain or cervical spine 
disability in determining the rating assignment for his 
service-connected residuals of right scapula injury.  See 
38 C.F.R. § 4.14 ("the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation" is "to be avoided"). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected residuals of right 
scapula injury disability has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating right shoulder 
disability.  The evidence shows that the veteran has not 
undergone any hospitalization for the right shoulder 
disability, is being treated with pain medication and creams, 
and has elected not to have surgical treatment.  The regular 
rating criteria contemplate ratings based on the veteran's 
symptoms of limitation of motion and use of the right 
shoulder, including due to painful motion with use, 
stiffness, weakness, disability analogous to impairment of 
the scapula due to malunion, and disability analogous to 
recurrent dislocation at the scapulohumeral joint.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

ORDER

A 20 percent rating for service-connected residuals of a 
right scapula injury is granted, subject to the criteria 
governing the payment of monetary awards.



			
	STEVEN L. COHN	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

